Title: From John Adams to Mercy Otis Warren, 24 May 1786
From: Adams, John
To: Warren, Mercy Otis


     
      Madam
      London May 24. 1786
     
     I this day received your Favour of April 8th, and Sincerely condole with you under the Loss of your amiable son. These Afflictions are the Lot of Humanity and so little of the System of which We are a Part is Submitted to our View, that as We never can discover the Reasons of them, they are left only to our Reflections and Submission.
     My Situation, would be eligible, to the Heighth of my Wishes, if I Saw a Disposition in this Country friendly to mine, or even friendly to their own true Interests. but the Fact is far otherwise.
     To See, as I do the Affairs of my Country every where labouring under Embarrassments; to know that Thousands are looking up to me, for relief, from their distresses, and to have no Power to do the least Thing for their Assistance, is painfull, beyond all Expression. You Speak of Honours, Madam. But what Honours have been decreed to me? Do you Suppose I am honoured in this Country?
     The Reffugees indeed, honour me, now and then as you see in the Newspapers. You Speak of Affluence too. If I were my own Master and could Spend what is allowd me as I Should choose, I should live in Affluence indeed, but when you consider that I have a

Rank to support here that I hold in Trust for others, and that this rank cannot be let down, without betraying that Trust, you may depend upon it, I am driven to my Wits Ends for means.
     I know of no change at Braintree or Weymouth in their political Friendships, but one Thing I know, that a good Profession, or even trade is better for the Individual than all Politicks.— Our Country will do like all others—play their Affairs into the Hands of a few Cunning Fellows, and leave their faithfull Servants to close their long Glories with a sigh to find
     Th’ unwilling Gratitude of base Mankind.
     Yet I dont wholly approve this sentiment. Human Nature is not ungratefull. But while many rate their Merits higher than the Truth, it is almost impossible that the publick Mind Should be exactly informed, to whom they are really obliged. Real services are never held out to View. The Modesty of the Individual, the Jealousy of Rivals, or the publick Interest require that they should be concealed. do you wonder then that ostensible Pageants should be adored, while those who moved the Springs are neglected.— I expect my turn and am prepared for it, in my own mind. My Family and Circumstances are not prepared for it by any means. Yet they must come to it. I always foresaw it and shall meet it firmly.— at least I believe so. I wish my Friend Warren in public Life, because I know he would be usefull there. But his numerous Refusals I am informed, are made Use of, against him, and I really fear will prevail. I expect to be, myself in private Life, very soon, and in his Neighbourhood, And I dont despair of going even sometimes to Plymouth Inferior Court, to get my bread and my Boys through the Colledge. The young Rogues shall not be dissappointed of their Education, if I am obliged to draw Justices Writs to obtain it. I am obliged in Europe to Spend immense sums in Support of dignity, but I’le be hanged, if I trouble my head about it, in private Life in America.
     With Sincere Esteem, I have the Honour / to be Madam your Friend and / humble servant
     
      John Adams
     
    